                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

BRANDON RANDALL FOWLKES,                                )    CASE NO. 7:19CV00182
                                                        )
         Petitioner,                                    )
v.                                                      )    MEMORANDUM OPINION
                                                        )
HAROLD W. CLARKE,                                       )    By: Hon. Glen E. Conrad
                                                        )    Senior United States District Judge
         Respondent.                                    )


         Petitioner Brandon Randall Fowlkes, a prisoner proceeding pro se, filed a petition for a

writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the validity of his confinement

under a 2015 judgment from the Pulaski County Circuit Court convicting him of grand larceny.

The matter is presently before the court on the respondent’s motion to dismiss and Fowlkes’

response thereto, making the matter ripe for disposition. For the reasons set forth below, the court

concludes that the respondent’s motion to dismiss must be granted.

                                                    I. BACKGROUND

                                                 A. Procedural History

         On October 15, 2013, a Grand Jury impaneled for the Pulaski County Circuit Court issued

indictments charging Fowlkes with grand larceny, felony hit-and-run, and misdemeanor hit-and-

run. The matter was tried before a jury on November 13, 2014, after which the trial court granted

motions to strike both hit-and-run indictments, but refused to strike the grand larceny charge. (R.

215–24.)1 After deliberating, the jury found Fowlkes guilty of grand larceny and recommended a




         1
           The Supreme Court of Virginia provided a consolidated record, pages numbered 1–694, containing most of
the relevant pleadings, transcripts, and other incidents of the original trial, appeal, and state habeas case. Paper copies
of this record are on file with the Clerk. Citations herein are to this Record, “R.,” and the page numbers refer to the
typewritten numbers in the lower left corner of the records.
sentence of nine years in prison. Following consideration of a presentence report, on February 9,

2015, the trial court imposed the nine-year sentence recommended by the jury. (R. 286–87.)

       On February 26, 2015, Fowlkes filed a motion to vacate the conviction based on newly

discovered evidence. (R. 301–02.) In particular, he provided an affidavit from Brandon Foutz,

the other person arrested near the scene of the car accidents on October 15, 2013. (R. 303.) Foutz

stated that he had been allowed into the auto impound lot the next day to see if his cell phone was

in another car (other than the car Fowlkes was convicted of stealing). Fowlkes alleged that this

showed access to the stolen car by “members of the public,” who potentially contaminated the

scene where Fowlkes’ DNA was found. After hearing arguments of counsel, the trial court denied

the motion on March 5, 2015. (R. 307.)

       Fowlkes’ counsel appealed his conviction and sentence to the Court of Appeals of Virginia.

Along with his brief challenging the sufficiency of the evidence to convict Fowlkes and alleging

error in the denial of his motion to vacate, counsel filed a motion to withdraw pursuant to Anders

v. California, 386 U.S. 738 (1967). In his subsequent pro se petition allowed by the court, Fowlkes

alleged that the trial court was biased against him and that his attorney was ineffective. (R. 253–

67.) The Court of Appeals affirmed the judgment in an opinion dated March 17, 2016. (R. 19–

22.) Fowlkes’ petition for rehearing was denied April 12, 2016. (R. 319.)

       Continuing pro se, Fowlkes then petitioned for appeal to the Supreme Court of Virginia,

raising a single issue, that the Court of Appeals had erred in deciding his case without responding

to the issues raised in his pro se petition. (R. 6–14.) The Supreme Court of Virginia refused his

appeal on December 27, 2016 (R. 290) and denied rehearing on March 23, 2017. (R. 300.)

Fowlkes then filed a habeas petition in the Supreme Court of Virginia on December 27, 2017,

which the Court dismissed on October 9, 2018. (R. 540–53.) The Court then dismissed Fowlkes’



                                                2
petition for rehearing on January 31, 2019. (R. 691.) The § 2254 petition currently before this

court was received on February 20, 2019, with a certificate of posting in the institutional mail on

February 15, 2019. (Pet. 84, ECF No. 1.)

                                        B. Facts of the Case

       The Court of Appeals of Virginia stated the evidence in the case in the light most favorable

to the Commonwealth, the party prevailing at trial:

                       [O]n February 27, 2013, Deputy Lucas Nester responded to
               the scene of an accident. He was informed that the occupants of the
               car had left the scene and were on foot in the area. As Nester neared
               the scene of the accident, he encountered two men walking. He
               identified them as [Fowlkes] and Brandon Foutz.                Nester
               apprehended Foutz, but [Fowlkes] fled the scene.

                       A short time later, the police received a call about another
               car accident nearby. Jeffrey Hubble’s car had been stolen from his
               residence and was found crashed in a neighbor’s yard a short
               distance away. The police impounded the car and found blood on
               the steering wheel. DNA testing linked the blood to [Fowlkes].

                      Two days after the accidents, Nester served warrants on
               [Fowlkes] and noted he had a fresh cut on his left hand. Nester
               explained Foutz was in his custody at the time the second accident
               was reported.

(R. 20.)

       The blood on the center of the steering wheel in the stolen car contained a DNA mixture

from two individuals. Fowlkes could not be ruled out as the primary contributor to the mixture;

according to the state’s expert witness, the odds of the primary contributor being someone other

than Fowlkes was less than one in 6.5 billion. (R. 197–99.) She further testified that the second

contributor to the DNA mixture could not be identified, because she identified alleles from that

contributor for only three chromosomes out of 15. (R. 205.) On a motion to strike the evidence,

Fowlkes’ attorney argued that the presence of genetic material from a second person in the car



                                                3
created doubt about whether Fowlkes was the person who stole the car; he also argued that the

blood could have been transferred from Fowlkes by another person injured in the original car

accident with Fowlkes or from law enforcement personnel coming in contact with Foutz, who was

also injured. The trial court disagreed with defense counsel’s interpretation of the DNA evidence,

denied the motion to strike, and allowed the case to go to the jury.

       After jury instructions and closing arguments, the jury retired to deliberate. They were

verbally instructed on the presumption of innocence and the Commonwealth’s burden of proof on

each element of the crime, and the trial court advised that they could find Fowlkes “guilty of grand

larceny, guilty of petit larceny, or not guilty of anything. Those are your three choices.” (R. 248.)

However, the verdict form sent to the jury listed the following verdict choices:

               We the jury find the defendant guilty of Grand Larceny as charged
               in the indictment.
                                     ________________________
                                         Foreman
               OR

               We the jury find the defendant guilty of Petit Larceny as charged in
               the indictment.
                                     ________________________
                                         Foreman
               OR

               We the jury find the defendant guilty of Grand Larceny as charged
               in the indictment.
                                     _________________________
                                         Foreman

(R. 299.) The third option should have been, “We find the defendant not guilty.” At any rate, the

jury foreman signed the top line, indicating that the verdict was guilty of grand larceny.

                                        C. Petitioner’s Claims

       Fowlkes raises the following claims for relief in his 94-page § 2254 petition, which are

predominantly the same claims raised in his state habeas petition:

                                                 4
1. The trial judge was biased against Fowlkes, resulting in a violation of his due process

   right to a fair trial. (Pet. 10–21, ECF No. 1.)

2. Fowlkes’ conviction was based on insufficient evidence, in violation of his right to due

   process. (Pet. 23–32.)

3. An improper jury verdict form violated Fowlkes’ due process rights. (Pet. 33–36.)

4. The trial court and the state’s appellate courts violated Fowlkes’ right to due process

   and fundamental fairness by denying his motion to vacate conviction and grant a new

   trial. (Pet. 38–43.)

5. The trial court and the state’s appellate courts denied Fowlkes the right to counsel by

   refusing to appoint new counsel for appeal. (Pet. 44–48.)

6. The state denied Fowlkes’ rights to due process and fundamental fairness by failing to

   provide Fowlkes a free copy of the trial court record in a timely manner. (Pet. 50–53.)

7. The Court of Appeals of Virginia violated Fowlkes’ right to due process by denying

   his appeal without addressing the arguments in his supplemental (pro se) petition for

   appeal. (Pet. 54–59.)

8. Fowlkes’ attorney provided ineffective assistance of counsel before, during, and after

   the trial and during appellate proceedings, by the following acts or omissions:

   a. The attorney filed untimely motions in limine.

   b. The attorney mentioned a “presumption of guilt” during jury selection.

   c. The attorney referred to the stolen vehicle as a “Mitsubishi” instead of a “Hyundai”

       during opening statements to the jury.




                                         5
d. The attorney failed to ask the trial court to review the electronic record of testimony

   to correct the court’s misunderstanding of the DNA evidence during the defense

   motion to strike.

e. The attorney failed to move for a mistrial.

f. The attorney failed to object to a defective verdict form which contained no option

   for finding the defendant “not guilty.”

g. The attorney notified the trial court that he would be withdrawing from the case

   “due to anticipated Evidence,” without notifying Fowlkes of this intent, breaching

   his duty of loyalty to Fowlkes and prejudicing the trial court against him.

h. The attorney was ineffective in handling the post-trial motion to vacate the

   judgment in the following ways:

   (i) Referring to the stolen vehicle as a “Mitsubishi” instead of as a “Hyundai”;

   (ii) Failing to subpoena Brandon Foutz for the motion hearing held March 5, 2015;

        and

   (iii) Failing to order and file a transcript of the motion proceedings with the court

        as part of the appeal.

i. The attorney failed to schedule a date with the court to withdraw as counsel and

   have a new attorney appointed for the appeal.

j. The attorney failed to provide the transcript and file to Fowlkes in a timely manner

   for Fowlkes to pursue his appellate rights.

k. The attorney failed to present the meritorious issues for appeal that are the basis for

   claims 1, 3, 5, 6, and 8 of this § 2254 petition.

(Pet. 61–74.)



                                      6
       9. The trial court’s sentence is constitutionally excessive. (Pet. 75.)

Having laid out the procedural history, the facts of the case, and the claims, the court will now

discuss the legal issues pertaining to each claim.

                                          II. DISCUSSION

                                   A. Procedural Requirements

       As amended by the Antiterrorism and Effective Death Penalty Act, federal statutes require

state prisoners to meet several procedural requirements before a federal court may grant relief in

habeas corpus. First, the petitioner must file his claim timely, generally within one year from the

date on which the state court judgment became final. 28 U.S.C. § 2244(d)(1)(A). Second, he must

exhaust his state court remedies before filing in federal court. 28 U.S.C. § 2254(b)(1)(A).

       A federal habeas claim is timely if filed within one year from the “conclusion of direct

review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

However, the time “during which a properly filed application for State post-conviction” relief is

pending shall not count towards the one year. 28 U.S.C. § 2244(d)(2). The respondent has not

challenged the timeliness of Fowlkes’ petition, and the court finds that his petition was timely.

       To exhaust his claims, a petitioner must present his federal constitutional claims to the

highest state court before he is entitled to seek federal habeas relief. Baker v. Corcoran, 220 F.3d

276, 288 (4th Cir. 2000) (citing 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838,

842 (1999)). The exhaustion mandate in § 2254(b)

       requires a federal habeas petitioner to provide the state courts with a “fair
       opportunity” to apply controlling legal principles to the facts bearing upon his
       constitutional claim. It is not enough that all the facts necessary to support the
       federal claim were before the state courts, or that a somewhat similar state-law
       claim was made. In addition, the habeas petitioner must have “fairly presented” to
       the state courts the “substance” of his federal habeas corpus claim.




                                                 7
Anderson v. Harless, 459 U.S. 4, 6 (1982).2

        If the petitioner has not presented a claim or part of a claim to the state courts, but he would

clearly be barred by an independent and adequate state procedural rule from having that claim

adjudicated now if he returned to state court, the claim is simultaneously exhausted and defaulted,

that is, procedurally barred from federal habeas review. Bassette v. Thompson, 915 F.2d 932, 936

(4th Cir. 1990) (citing Teague v. Lane, 489 U.S. 288 (1989)). Even where the petitioner has

completed his direct appeals and habeas remedies in the state courts, federal review of his § 2254

claims may be procedurally defaulted. If a state court expressly bases its dismissal of a claim on

the petitioner’s default of a state procedural rule, and that procedural rule provides an independent

and adequate ground for the dismissal, the federal habeas version of that claim is also procedurally

barred. Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998).

                                B. Analysis of Procedurally Defaulted Claims

        The Supreme Court of Virginia dismissed Fowlkes’ claims 1 through 6, a sub-part of claim

8(h), and claim 9 (A through F and I in the state court) on state procedural default grounds. That

is, the state court found all claims defaulted except claim 8, ineffective assistance of counsel, and

claim 7, the Court of Appeals’ failure to consider claimant’s issues. Fowlkes raised Claims 1, 2,

and 4 in the Court of Appeals of Virginia, but he did not raise those issues in his appeal to the

Supreme Court of Virginia. “Only assignments of error assigned in the petition for appeal” to the

Supreme Court of Virginia will be addressed by the Court. Va. R. S. Ct. 5:17. When a petitioner

has a right to raise an issue before the highest court of Virginia on his direct appeal, but fails to do

so, he has no standing to raise that issue in state habeas corpus proceedings, as the issue has been



        2
         The court has omitted internal quotation marks, alterations, and citations here and throughout this
memorandum opinion, unless otherwise noted.


                                                     8
defaulted. Slayton v. Parrigan, 205 S.E.2d 680, 682 (Va. 1974). The procedural default rule

recognized under Parrigan is an independent and adequate ground for the state court’s decision.

Smith v. Murray, 477 U.S. 527, 533 (1986). Therefore, these claims were defaulted under Parrigan

as the state habeas court ruled.

       Claims 3 and 9 were not raised in the trial court nor in either appellate court on direct

appeal. Therefore, those issues were defaulted under Parrigan, an independent and adequate

ground for dismissal of these habeas claims, as the state court ruled.

       Claims 5 and 6 allege error by the Court of Appeals of Virginia, but Fowlkes did not present

either issue to the Supreme Court of Virginia on his direct appeal, as required by Va. R. S. Ct.

5:17. Accordingly, these issues were procedurally defaulted, as the state habeas court ruled.

       A federal habeas court may review the merits of a procedurally defaulted claim if “the

prisoner can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991), holding

modified on other grounds by Martinez v. Ryan, 566 U.S. 1 (2012). Cause for default requires a

showing of some impediment external to the defendant that prevented him from raising the claim.

Id. at 757. To show prejudice necessary to overcome procedural default, the petitioner must show

that the error worked to his “actual and substantial disadvantage, infecting his entire trial with error

of constitutional dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982). To show a

“fundamental miscarriage of justice,” a petitioner has the burden of proving his actual innocence

by demonstrating that more likely than not, no reasonable juror would have convicted him but for

the constitutional error alleged. Schlup v. Delo, 513 U.S. 298, 327, 329 (1995). The court will

now address whether these exceptions apply.



                                                   9
       1. Cause

       Fowlkes has argued that the cause for his procedural default of claims 1 through 6 and 9 is

that the Court of Appeals of Virginia failed to rule on the claims and arguments he raised in his

pro se petition for appeal, failed to rule on his motions for appointment of new counsel, and failed

to enforce its Order for counsel to provide transcripts and pleadings to him. (Pet. 86–93.) Review

of the record does not support Fowlkes’ argument.

       In its opinion of March 17, 2016, the Court of Appeals stated, “The Court has reviewed the

petition for appeal, fully examined all of the proceedings, and determined the case to be wholly

frivolous . . . .” (R. 19, emphasis added). This ruling indicates that the Court reviewed and denied

each issue that Fowlkes raised, whether by counsel or in his pro se supplemental petition.

Fowlkes’ argument demonstrates his lack of understanding regarding his attorney’s role and the

role of the court when a motion to withdraw has been filed pursuant to Anders, 386 U.S. at 738.

Even though Fowlkes’ attorney filed a motion to withdraw, pursuant to Anders, he remained

counsel for Fowlkes’ appeal unless and until the court actually granted his motion. In his capacity

as counsel, he was required to review the entire record and file a brief referencing any facts that

would support the argued grounds for appeal. Id. at 744. Trial counsel did so. Thereafter, “the

court—not counsel—then proceeds, after a full examination of the proceedings, to decide whether

the case is wholly frivolous.” Id. This consideration includes review of the points raised by the

defendant in the time afforded to him for filing anything to supplement counsel’s brief. Id.

       An appellate court is not required to give reasons for its decision on every issue. A

summary opinion without explanation, even a denial of certiorari, is still considered a decision on

the merits in Virginia. Harward v. Commonwealth, 364 S.E.2d 511, 515 (Va. Ct. App. 1988).

Nonetheless, the Court of Appeals of Virginia explained why the evidence was sufficient to



                                                10
support the larceny conviction and why the trial court had not erred in denying the motion to vacate

the conviction. (R. 19–22.) The Court of Appeals also stated that it had fully examined the record

of the proceedings and found no error. Fowlkes has provided no reason that he could not have

assigned the same errors in the Supreme Court of Virginia that he raised in the Court of Appeals.

       To the extent that Fowlkes relies upon his lack of knowledge of the law and lack of an

attorney, these circumstances do not constitute cause for procedural default of issues that were not

appealed from the Court of Appeals to the Supreme Court of Virginia. First, that is not a

circumstance external to the defendant. Second, the argument is not persuasive where, here, he

argued claims 1, 2, and 4 (bias, sufficiency of the evidence, and denial of the motion to vacate

because of newly discovered evidence) in his supplemental pro se petition in the Court of Appeals,

and he has offered no reason for failing to make the same arguments in the higher court. Ignorance,

mistake, or inadvertence of the defendant is analogous to similar mistakes of counsel in

representing the defendant. A mistake of counsel resulting in procedural default at this stage would

not be cause for default, as an attorney is the agent of the defendant, who is bound by the attorney’s

actions as though committed by himself. Procedural default by counsel is “cause” only if counsel’s

error rises to the level of constitutionally ineffective assistance of counsel. Murray v. Carrier, 477

U.S. 478, 492 (1986). Unless there is a right to court-appointed counsel at this stage, there can be

no “constitutionally ineffective assistance of counsel.”      Coleman, 501 U.S. at 757.       Once a

defendant has had an appeal of right, there is no constitutional right to counsel on discretionary

appeal to the next court. Ross v. Moffitt, 417 U.S. 600, 610 (1974). Fowlkes had his appeal of

right in the Court of Appeals. Only after deciding that his appeal had no merit did the Court of

Appeals permit counsel to withdraw and designate Fowlkes as pro se from that point forward. (R.




                                                 11
22.) Fowlkes has offered nothing external to himself that precluded him from pursuing claims 1,

2, and 4 on direct appeal to the Supreme Court of Virginia.

        Nor does Fowlkes fare better at showing cause for default on claims 5 and 6. He alleges

in claim 5 that the Court of Appeals failed to respond to his request for new counsel. To the

contrary, the record indicates that the Court of Appeals did not ignore his request for new counsel;

rather, the Court denied the request. In a letter to Fowlkes dated July 8, 2015, the Court advised

him that trial counsel was still his attorney of record and accordingly, the Court would not appoint

him new counsel at that time. (R. 49.) If Fowlkes wished to appeal that issue, he could and should

have raised it as an assignment of error in his petition for appeal to the Supreme Court of Virginia.

He has failed to show cause for his failure to do so.

        Claim 6 alleges that Fowlkes did not get a free copy of the trial record in a timely manner.

The record reveals that the Court of Appeals intervened to see that trial counsel forwarded a copy

of the trial transcripts to Fowlkes. While there was substantial delay, by October 6, 2015, Fowlkes

acknowledged that he had received the trial transcripts. (R. 325–327.) In a letter to the Clerk of

the Court of Appeals dated October 27, 2015, he confirmed that he had received transcripts of

proceedings in chambers, two volumes of trial testimony, and the sentencing hearing. (R. 329–

30.) The Court of Appeals gave him several continuances thereafter for filing his pro se brief, the

final deadline ultimately being March 14, 2016, providing him ample time to review the transcript

for errors he wished to raise. (R. 364.) Because he had these transcripts five months before filing

his pro se brief in the Court of Appeals, he certainly had them to rely upon in preparing his petition

to the Supreme Court of Virginia. Further, to the extent he believed he was still missing portions

of the trial record, he could have raised this issue as an assignment of error in his petition for appeal




                                                   12
to the Supreme Court of Virginia; he was certainly aware of what he thought he was missing, and

he could have so stated. He has demonstrated no cause for failing to do so.

       Fowlkes’ remaining defaulted claims are claims 3 and 9. Claim 3 alleges an improper

verdict form. By his own admission, he had a copy of the erroneous verdict form before his direct

appeal. (Pet. 88.) His claim that he needed copies of the attorney’s file to know whether the form

was offered by his attorney or by the prosecuting attorney is not persuasive. He knew about the

issue and could have raised the trial court’s error in submitting the defective verdict form to the

jury in his direct appeal, but he did not do so. Fowlkes presents no cause for failing to raise the

issue of which he was aware. Likewise, he knew what his sentence was, and he could have

challenged its “excessiveness” in his direct appeal. He did not need transcripts to do so, although

he had the sentencing transcripts months before he filed his pro se brief. Accordingly, he has failed

to show cause for default of claims 3 and 9.

       2. Prejudice

       Neither has Fowlkes demonstrated any prejudice as a result of defaulting the issues in these

claims. Claim 1 alleges bias by the judge, apparently because the judge ruled against him on the

motion to strike the evidence and because the judge partially misunderstood the DNA evidence.

Ruling against the defendant is not, by itself, any indication of bias. See Liteky v. United States,

510 U.S. 540, 551 (1994) (“If the judge did not form judgments . . . he could never render

decisions.”). If it were, then bias would be claimed by the losing party after every trial. Further,

Fowlkes’ argument fails to reflect that two of the charges against him were dismissed on his motion

to strike, which is inconsistent with his theory of bias. Finally, the trial judge’s misunderstanding

of the import of the DNA evidence from the defense perspective did not deprive Fowlkes of a fair

trial. Whether the mixture of DNA evidence indisputably found in the stolen vehicle, when



                                                 13
combined with the other circumstantial evidence, warranted a finding of guilt beyond a reasonable

doubt was a question for the jury to decide. Defense counsel remained free to argue the

exculpatory value of the presence of other DNA to the jury; the trial court’s rejection of the motion

to strike had no bearing on counsel’s ability to argue all evidence to the jury.3 Thus, claim 1 was

procedurally defaulted, and Fowlkes has not shown cause and actual prejudice to overcome this

default.

         Nor was Fowlkes prejudiced by the trial court’s failure to strike the grand larceny charge

for lack of evidence. The Supreme Court identified the proper legal standard for considering

sufficiency of the evidence claims in Jackson v. Virginia, 443 U.S. 307 (1979). A federal habeas

court can grant relief on such a claim only if the evidence at trial, in the light most favorable to the

government, is such that no rational trier of fact could have found guilt beyond a reasonable doubt.

Id. at 319, 324. Applying that standard, the court cannot say that no rational factfinder could find

guilt from the following evidence before the court: Fowlkes was seen in the vicinity of the first

accident, with injuries, but he ran from police and avoided apprehension at that time; shortly

thereafter, police were advised of another accident nearby, involving a stolen vehicle; the stolen

vehicle had a DNA mixture on the steering wheel, and the primary contributor of the DNA was

consistent with Fowlkes’ DNA, with the odds of the DNA coming from another source being 1 in

6.5 billion; and the minor contributor of DNA did not leave enough genetic material to be

identified, as only 3 points out of 15 had an allele from a person other than the major contributor.

On habeas review, the question is not whether the reviewing court or another jury might find a

reasonable doubt based on the presence of other genetic material, but whether no rational person

could find guilt from the facts asserted. Because Fowlkes cannot show that no rational person


         3
           Closing arguments were not transcribed, but the court has no reason to believe from the record that counsel
did not argue all available evidence to the jury.

                                                         14
would find guilt based on the facts, he has not been prejudiced by defaulting his sufficiency of the

evidence claim. Thus, Fowlkes has failed to show cause and actual prejudice for his procedural

default of claim 2.

        The verdict form complained of in claim 3 carelessly omitted a “not guilty” option for the

jury foreman to sign. That error does not end the prejudice inquiry, however. In looking at the

record of proceedings as a whole, the court finds no actual prejudice in this case resulting from the

verdict form. The jury was instructed that the Commonwealth had to prove each element of the

crime beyond a reasonable doubt, and that if one element was not proved, the jurors “shall find the

defendant not guilty.” (R. 240–41.) The court instructed the jury that any reasonable doubt had

to be resolved in favor of the defendant. (R. 241.) The court instructed the jury that reasonable

doubt required that they find more than suspicion or probable guilt, however strong. (R. 245.) The

trial court stated, “If you find that the Commonwealth has failed to prove beyond a reasonable

doubt any one or more of the elements of the crime, then you shall find the defendant not guilty.”

(R. 246.) Finally, the court said that “the verdict form is the final form and I think it’s pretty self-

explanatory based on the instructions, your findings. . . . Just guilty of grand larceny, guilty of petit

larceny, or not guilty of anything. Those are your three choices.” (R. 248.)

        The written jury instructions went to the jurors during deliberations as well as the verdict

form. If the jury noticed the lack of a “not guilty” option on the verdict form, it is unlikely that

the omission had any effect on their deliberations. Jurors had the option to convict Fowlkes of

petit larceny, a lesser-included offense. The conviction establishes that they found all elements of

grand larceny had been proved beyond a reasonable doubt, so they never reached the need for the

other options. This case is comparable to Emmett v. Warden of Sussex I State Prison, 609 S.E.2d

602 (2005), in which the verdict form in the sentencing phase of a capital trial omitted the option



                                                   15
of “mandatory life” in prison if the government failed to prove either aggravating factor. The

Supreme Court of Virginia found that the error was not structural and was not prejudicial, because

the jury found that both aggravating factors were proved; then, given the choice between life and

death, they imposed death. Id. at 607.

       The Emmett court’s reasoning applies here. The jury found that all elements of grand

larceny were proved beyond a reasonable doubt and marked that option on the verdict form.

Therefore, the jury had no reason to consider a not guilty option on the form. Further, the

instructions regarding burden of proof and presumption of innocence were clear and straight-

forward, and the jurors had been verbally advised of the options to convict of grand larceny,

convict of petit larceny, or find not guilty. Thus, Fowlkes defaulted claim 3 and has shown neither

cause nor actual prejudice to overcome the default.

       Fowlkes cannot demonstrate prejudice from defaulting on claim 4 because the trial court

committed no error in refusing to set aside the verdict on the grounds of new evidence. A party

who seeks a new trial based on new evidence must establish that the evidence: (1) was discovered

after the trial; (2) could not have been discovered in time for use at trial in the exercise of due

diligence; (3) is not cumulative; and (4) is material, such as should produce a different result in

another trial. Commonwealth v. Tweed, 570 S.E.2d 797, 800 (Va. 2002). In the motion to vacate

his conviction, Fowlkes’ attorney provided an affidavit from Foutz, indicating that he had been

allowed into the secure impound lot to see if his phone had been left in the other car (not the stolen

vehicle). The Court of Appeals of Virginia explicitly held that this proffered evidence failed to

establish entitlement to a new trial.

       Review of the record indicates that this decision was eminently reasonable. Foutz was at

least an acquaintance of Fowlkes, as they were together during the first car accident. Fowlkes has



                                                 16
offered no legitimate reason that he could not have talked to Foutz during the more than one year

between the accident and Fowlkes’ trial. Further, the proffered evidence was cumulative, as

Fowlkes had already established at trial that other people, including officers and the tow truck

driver, had access to the stolen car the night of the accident before it was even impounded. The

possibility of another person having access to the car a day later was not of such a magnitude that

it was even remotely likely to produce a different result at trial. Fowlkes’ defaulted sub-claim in

claim 8(h) for ineffective assistance of counsel in failing to subpoena Foutz for the hearing on the

motion to vacate his conviction results in no prejudice for the same reason, as the substance of

Foutz’ expected testimony had already been offered to the court.

       Finally, whether to grant a new trial is a matter of state law, not federal or constitutional

law, so this issue is not cognizable in a federal habeas court, even if there had been no default.

Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). A federal court may grant habeas relief “only on

the grounds that [petitioner] is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). The state law standard for granting a new trial does not

become a constitutional due process issue simply because a petitioner thinks it is unfair. Thus,

Fowlkes has failed to show cause or actual prejudice to overcome his default of claim 4 and the

subpart of claim 8(h) alleging failure to subpoena Foutz for the post-trial hearing.

       Fowlkes has suffered no prejudice from defaulting claim 5 because he had counsel in the

Court of Appeals of Virginia, and the Court reviewed the full trial record, looking for errors, and

found none. Fowlkes points to nothing that a new attorney could have done for him that his lawyer

had not already done in the Court of Appeals. Moreover, Fowlkes was not entitled to counsel on

the next level discretionary appeal, once the Court of Appeals determined that no meritorious




                                                  17
issues appeared in the record. See Anders, 386 U.S. 738; Ross, 417 U.S. at 610. Again, Fowlkes

has failed to show cause or actual prejudice to overcome his procedural default of claim 5.

       Fowlkes has demonstrated no prejudice from defaulting claim 6, because he had the

transcripts several months before his petition for appeal was due, and he had knowledge of the

factual basis for each issue he wished to raise. He has failed to demonstrate how having more

copies of pages from the trial court’s record would have prevented him from defaulting any of the

issues he has raised in this petition. Thus, he has failed to prove cause and actual prejudice to

overcome the procedural default.

       Likewise, Fowlkes cannot demonstrate prejudice from his default on claim 9, because the

claim lacks merit. Under Virginia Code § 19.2-295.1, felony jury trials are bifurcated into two

phases, one in which the jury determines guilt or innocence, and the other, if the defendant is

convicted, in which the jury determines the sentence. The judge may choose to suspend or modify

the jury’s sentence, in his or her discretion, but if the judge modifies a defendant’s sentence, he or

she must file a statement of reasons for doing so. Va. Code § 19.2-303; Jones v. Commonwealth,

795 S.E.2d 705, 711 (Va. 2017). Once the jury fixes punishment, that punishment is the maximum

sentence that may be imposed. Thomas v. Commonwealth, 819 S.E.2d 437, 439 (Va. 2018).

Within these limits, a trial judge retains discretion in imposing a sentence on a defendant. If the

sentence does not exceed the maximum sentence that may be imposed, the sentence is not an abuse

of discretion. Abdo v. Commonwealth, 237 S.E.2d 900, 903 (Va. 1977). Fowlkes’ sentence did

not exceed either the statutory maximum of 20 years or the jury sentence of nine years.

       To challenge a sentence as constitutionally excessive, or disproportionate to the crime, he

must show that the severity of the sentence is grossly disproportionate to the crime. United States

v. Cobler, 748 F.3d 570, 575 (4th Cir. 2014). The Supreme Court has found a term-of-years



                                                 18
sentence grossly disproportionate only once, in Solem v. Helm, 463 U.S. 277 (1983). A nine-year

sentence is not disproportionate for grand larceny of a car that the rightful owner had purchased

for $2800 the prior year. See Ewing v. California, 538 U.S. 11 (2003) (upholding a 25-year

sentence for theft of $1200 in merchandise) and Lockyer v. Andrade, 538 U.S. 63 (2003)

(upholding a sentence on habeas review of two consecutive terms of 25 years to life for petty theft

of videotapes worth $150). Because Fowlkes could not prevail on this claim, he suffered no

prejudice from his default. Fowlkes has failed to established cause and prejudice to overcome his

default of claim 9.

        3. Miscarriage of Justice

        Fowlkes has not alleged facts to support miscarriage of justice, nor could he establish this

exception on the facts of this case. Having determined that a rational juror could find the evidence

sufficient to support his conviction, the court finds little probability, if any, that the jury would not

have convicted him if the alleged defaulted errors had not occurred. Thus, Fowlkes has failed to

demonstrate that miscarriage of justice will occur if the court fails to consider his procedurally

defaulted claims.

        Fowlkes has failed to demonstrate miscarriage of justice, and the court has also found that

Fowlkes has failed to show cause and prejudice on any of his defaulted claims. Therefore, the court

will not consider the merits of claims 1, 2, 3, 4, 5, 6, or 9, or the defaulted subpart of claim 8, and

the court will grant the respondent’s motion to dismiss those claims.

                                C. Analysis of Claims 7 and 8 on the Merits

        When reviewing a claim on the merits, the federal habeas court may grant relief on a claim

considered by the state court only if the state court’s decision was (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court



                                                   19
of the United States,” or (2) “was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). A decision is

contrary to federal law only if it reaches a legal conclusion that is directly opposite to a Supreme

Court decision or if it reaches the opposite result from the Supreme Court on facts that are

materially indistinguishable from the Supreme Court case’s facts. Williams v. Taylor, 529 U.S.

362, 405 (2000). A state’s decision is an “unreasonable application” of federal law only if the

state court’s ruling “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility of fairminded disagreement.” Harrington v.

Richter, 562 U.S. 86, 103 (2011). The question is not whether a federal court believes the state

court’s decision is incorrect, but whether the decision was unreasonable, which is “a substantially

higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). Likewise, the federal court

must presume that the state court’s factual findings are correct, and this presumption can be

overcome only “by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Again, the federal

court must find more than just an incorrect determination of facts, as “unreasonable determination

of the facts” is “a substantially higher threshold.” Schriro, 550 U.S. at 473.

       1. Claim 7: The Court of Appeals Violated Fowlkes’ Due Process Rights by Denying his
          Appeal Without Considering or Addressing his pro se Supplemental Petition for
          Appeal

       The state habeas court did not address this claim, because the claim had been addressed on

the merits on direct appeal to the state’s highest court. Henry v. Warden, 576 S.E.2d 495 (Va.

2003). The claim is ripe for federal habeas review because it was presented to the state’s highest

court, giving the state an opportunity to address the issue. Although the Supreme Court of Virginia

gave no reason for denying Fowlkes’ appeal, it is “presumed that the state court adjudicated the

claim on the merits, in the absence of any indication or state-law procedural principles to the



                                                 20
contrary.” Harrington, 562 U.S. at 99. When a state court’s decision is not accompanied by a

written explanation, petitioner’s burden under § 2254(d) must be met by showing that there was

“no reasonable basis for the state court to deny relief.” Id. at 98.

         Fowlkes raised four matters in his pro se appeal petition to the Court of Appeals of Virginia:

(1) sufficiency of the evidence, (2) denial of his post-trial motion to vacate the verdict based on

newly discovered evidence, (3) bias of the trial court, and (4) ineffective assistance of counsel. (R.

253–267.) Notwithstanding Fowlkes claim to the contrary in the Supreme Court of Virginia, the

Court of Appeals explained its decision on sufficiency of the evidence, and therefore, clearly

considered and addressed this issue. (R. 19–21.) Likewise, the court explained why the “newly

discovered” evidence did not entitle Fowlkes to a new trial. (R. 21–22.) Undoubtedly, the

Supreme Court of Virginia saw no reason to explain why it was denying Fowlkes’ claim that the

Court of Appeals had “failed to consider or address these issues” when the appellate court’s

opinion clearly addressed them.

         For the reasons stated earlier regarding the obvious lack of merit in Fowlkes’ defaulted

bias claim, there was no need for a written explanation of reasons for denying this claim, when the

trial judge had dismissed two of the three charges against Fowlkes already. There simply was no

evidence of bias, merely the judge’s misunderstanding of the testimony about the DNA evidence.

Finally, under well-settled law in Virginia, ineffective assistance of counsel can be raised for the

first time only in state habeas proceedings. Blevins v. Commonwealth, 590 S.E.2d 365, 368 (Va.

2004).

         For these reasons, Fowlkes has failed to show that there was “no reasonable basis” for the

Supreme Court of Virginia to deny relief on the single claim raised in his direct appeal.

Accordingly, the court will grant the respondent’s motion to dismiss claim 7.



                                                  21
       2. Claim 8: Ineffective Assistance of Counsel

       When reviewing defense counsel’s performance, courts apply a highly deferential standard.

A petitioner must show that (1) counsel’s performance was so deficient that he was not functioning

as counsel guaranteed by the Sixth Amendment and (2) that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). Petitioner must meet both

prongs of the test; deficiency alone is inadequate, as is prejudice without deficiency. Deficient

performance requires a showing that counsel’s performance fell below “an objective standard of

reasonableness . . . under prevailing professional norms.” Id. at 688. The reviewing court must

not rely upon “the distorting effects of hindsight,” but must presume that counsel’s decisions and

actions fell within the wide range of reasonable strategy decisions. Id. at 689–90. Under

Strickland, a reviewing court strongly presumes that counsel rendered adequate decisions and that

all significant decisions were made in the exercise of reasonable judgment. 466 U.S. at 690. The

Strickland standard is “doubly deferential” in the context of a habeas petition, because the

deferential standard of review required by § 2254(d) overlaps with the deferential standard under

Strickland. Woods v. Etherton, ___ U.S. ___, 136 S. Ct. 1149, 1151 (2016); Cullen v. Pinholster,

563 U.S. 170, 190 (2011). In other words, federal courts on habeas review are to give the benefit

of the doubt to both the state court and the defense attorney. Woods, 136 S. Ct. at 1151. Using

this standard, the court will evaluate each alleged deficiency that Fowlkes raises against his

attorney.

            a. Counsel filed untimely motions in limine

       The state habeas court denied this claim on the grounds that Fowlkes failed to show any

prejudice resulting from the late filing of the motions in limine. (R. 542.) Indeed, the trial court

granted one of the motions, which sought to preclude the Commonwealth from introducing



                                                22
probation violation revocations into evidence at sentencing. (Tr. of pre-trial motions, dated

November 13, 2014, hereafter “Tr.” at 6, ECF No. 1-2.) On the other motion, in addition to noting

that the motion was untimely, the trial court said, “I don’t think I can rule on the motion in limine

. . . until I hear the evidence.” (Tr. 11.) Based on the record, the habeas court was reasonable in

determining that Fowlkes suffered no prejudice from the untimely motions.

           b. Counsel’s reference to the “presumption of guilt” during voir dire

        As the state court noted, counsel misspoke and then corrected himself. (R. 542.) The court

further held that this mistake was not performance which fell below an objective standard of

reasonableness. The court cannot find this ruling an unreasonable application of Supreme Court

law. Reasonable performance does not require perfection on the part of counsel. A defendant is

entitled to a fair trial, not a perfect one. United States v. Hastings, 461 U.S. 499, 508–09.

        The state habeas court also held that Fowlkes suffered no prejudice from counsel’s

misstatement, because it was immediately corrected by the judge and by counsel himself. Further,

the trial court later instructed the jury on the presumption of innocence and burden of proof. (R.

543.)   The state court’s decision is neither an unreasonable application of the law nor an

unreasonable determination of facts.

           c. Counsel referred to the stolen car as a Mitsubishi instead of a Hyundai

        Once again, the state habeas court held that counsel’s misstatement constituted neither

deficient performance, nor did the misstatement prejudice the defendant. (R. 543.) The court

emphasized that both a Mitsubishi and a Hyundai, in the same neighborhood, had been involved

in accidents in which the driver left the scene on the night in question. During opening statements,

counsel accidentally referred to the stolen vehicle as a Mitsubishi one time, but correctly called

the stolen vehicle a Hyundai several other times.          The record confirms that the court’s



                                                 23
determination of the facts was reasonable. On the same transcript page on which counsel

accidentally referred to the car as a Mitsubishi, he made at least five different references to the car

as a Hyundai. (R. 84.) For the same reasons mentioned in discussing counsel’s misstatement

during voir dire, the court was not unreasonable in applying Strickland by concluding that a single

misstatement is not deficient performance. The state court also held that Fowlkes showed no

prejudice resulting from the mistake. This also is a reasonable application of relevant law.

Whether the car was a Hyundai or a Mitsubishi had no bearing on whether the defendant was the

person who had stolen the vehicle. The state court’s decision is neither an unreasonable application

of the law nor an unreasonable determination of the facts.

           d. Counsel failed to direct the trial court to the record to review the DNA testimony

       The state court found neither deficient performance nor prejudice as to this claim. The

court noted that defense counsel tried to convince the trial judge that the expert had testified that

the DNA from the stolen car had genetic material from two contributors, but the judge disagreed,

thinking that the different alleles had come from two parents of one person. The argument

occurred during the defense motion to strike the evidence. In finding no deficient performance,

the court stated that Fowlkes failed to offer any support for his suggestion that there was an

immediately available record of the testimony for the court to review. (R. 544.) Upon review of

the entire record, this court cannot find an unreasonable determination of the facts here.

       More importantly, the state court determined that counsel could reasonably have decided

not to pursue the argument further because there was sufficient evidence to send the matter to the

jury whether or not the trial judge correctly recalled the DNA testimony. When a criminal

defendant moves to strike the government’s evidence in Virginia, the trial court:

               should resolve any reasonable doubt as to the sufficiency of the
               evidence in the [government’s] favor and should grant the motion

                                                  24
               only when it is conclusively apparent that [the government] has
               proven no cause of action against defendant, or when it plainly
               appears that the trial court would be compelled to set aside any
               verdict found for the [government] as being without evidence to
               support it.

Avent v. Commonwealth, 688 S.E.2d 244, 257 (Va. 2010). Whether or not the DNA supported

the presence of another person in the stolen car, the evidence was clear that Fowlkes was the

primary DNA contributor.        That evidence remained sufficient to create a jury question.

Accordingly, as a matter of strategy, defense counsel may have decided not to challenge the judge

further. Courts applying the Strickland standard are highly deferential to strategies of counsel, and

Fowlkes has not overcome the presumption that counsel’s decision not to argue the matter further

was a reasonable tactical decision.

       Likewise, the state habeas court held that Fowlkes was not prejudiced by counsel’s failure

to direct the trial judge to a record of the DNA expert’s testimony, because the Commonwealth’s

evidence as a whole remained sufficient to create a jury question. The state court’s decision is

neither an unreasonable determination of the facts nor an unreasonable application of the law.

           e. Counsel’s failure to move for a mistrial

       In finding neither deficient performance nor prejudice, the state habeas court held that

counsel could reasonably have determined that moving for mistrial was futile under the high

standard required for mistrial in Virginia. LeVasseur v. Commonwealth, 304 S.E.2d 644, 657 (Va.

1983) (mistrial to be granted only if the defendant’s rights have been “so indelibly prejudiced as

to require a new trial”). The United States Court of Appeals for the Fourth Circuit has recognized

that whether to move for mistrial is a tactical decision left to the sound discretion of counsel.

United States v. Chapman, 593 F.3d 365, 368–69 (4th Cir. 2010). Accordingly, the state court’s




                                                 25
decision is neither contrary to nor an unreasonable application of federal law, nor is the state

court’s decision an unreasonable determination of the facts.

           f. Counsel’s failure to object to the improper jury verdict form

       The Supreme Court of Virginia addressed only the prejudice prong of this Strickland claim,

which is appropriate, as the claim must fail if either prejudice or deficient performance is lacking.

The state court relied upon the decision in Emmett, 609 S.E.2d at 602, to support its decision.

Emmett, discussed earlier when considering whether Fowlkes has demonstrated prejudice to

overcome default on the due process claim based on this verdict form, upheld a death sentence

even though a jury instruction failed to include the option of sentencing the defendant to mandatory

life if the government failed to prove either aggravating factor. The instruction did include,

however, the option to impose either life or death if an aggravating factor were found. The jury

found both aggravating factors were present and sentenced him to death. Because they found both

aggravating factors present, the conditions under which mandatory life would be imposed never

existed, and therefore, the defective jury verdict form did not prejudice the defendant.

       Fowlkes has not identified, and the court has not found, any United States Supreme Court

case addressing this particular issue of counsel failing to object to a defective jury verdict form.

Accordingly, the court’s decision cannot be contrary to nor an unreasonable application of federal

law under § 2254(d). Likewise, the state court reasonably reached its factual conclusions that the

jury was amply instructed on the burden of proof, presumption of innocence, and the obligation to

find Fowlkes “not guilty” if the Commonwealth failed to prove each element beyond a reasonable

doubt. The state court’s decision on this claim was neither an unreasonable application of law nor

an unreasonable determination of the facts.




                                                 26
              g. Counsel notified the trial court of his intent to withdraw

         Fowlkes contends that he had a conflict of interest with his attorney and that his attorney

advised the court he intended to withdraw, without even telling Fowlkes about his plans. Fowlkes

bases this allegation on a notation he saw in the state court clerk’s notes that “Nichols is going to

withdraw.”4 The record reflects that counsel never moved to withdraw until he filed his Anders

brief in the Court of Appeals of Virginia. As the state habeas court noted, Fowlkes has not

identified a conflict of interest, nor has he explained how any such conflict at trial impaired

counsel’s performance. (R. 547.) To establish ineffective assistance of counsel based on conflict

of interest, a defendant must identify a potential conflict of interest that actually prejudiced the

defendant or an actual conflict of interest that adversely affected the attorney’s performance.

United States v. Cohan, 798 F.3d 84, 88 (2d Cir. 2015). Fowlkes has not identified any conflict

of interest, explained how he was prejudiced, or even established that his attorney ever told the

trial court he was going to withdraw as counsel, nor has he explained any motive his counsel would

have for telling the trial court he was going to withdraw.

         Even if counsel had indicated an intent to withdraw, that intent does not establish a conflict

of interest, as there are many reasons that counsel may need or wish to withdraw from a case. See

e.g., Va. R. Prof’l Responsibility, Rules 1.6(a), 1.9, 1.10, 1.16(b), & 3.7. Nor has Fowlkes

explained in any way how he was prejudiced if counsel indicated an intent to withdraw. The state

court’s decision is neither an unreasonable determination of facts nor an unreasonable application

of the law.


         4
          In the trial court records from the Pulaski County Circuit Court, a notation appears on the second page of a
form called “Pulaski County Circuit Court Jury Clerk Notes,” dated November 13, 2014. The original form was
apparently filled in by hand, with the names of the parties, attorneys, and Judge, and lists the witnesses and exhibits
of each party. What appears to be a copy of a square post-it note affixed to the form, in the same handwriting, says,
“Nichols is going to w/d Anticipated Evidence.” Contrary to Fowlkes’ interpretation, this note appears to relate to an
exhibit (a map) that counsel was going to introduce into evidence, but he agreed to withdraw it because the
Commonwealth had already introduced a copy of the same map, only smaller. (R. 123.)

                                                         27
           h. Ineffective performance of counsel in handling the post-trial motion to vacate

       The portions of this claim that were presented to the Supreme Court of Virginia are that

counsel referred to the stolen vehicle as a Mitsubishi in the post-trial motion and that he failed to

obtain transcripts of the hearing on the post-trial motion. As previously discussed with respect to

the claim that counsel was ineffective for inadvertently referring to the car as a Mitsubishi one

time during opening argument, the state court found neither deficient performance nor prejudice

from counsel’s mistake regarding the make of the stolen car. The court’s decision was neither an

unreasonable application of federal law nor an unreasonable determination of facts.

       As for counsel’s failure to obtain transcripts of the post-trial motion hearing, the state

habeas court found no deficient performance or prejudice. The court noted that the record

contained the transcript from the motion hearing and that other information was in the trial court

record that enabled the Court of Appeals to rule on whether the trial court erred in denying the

post-trial motion. Nor did Fowlkes suffer any prejudice. There were no witnesses at the hearing,

just arguments of counsel, based on the new facts alleged in the motion and Foutz’s affidavit. As

discussed in relation to Fowlkes’ defaulted claim of error in denying the motion for new trial, the

motion to vacate conviction and grant new trial did not allege facts sufficient to warrant a new trial

under the standards set forth in Tweed, 570 S.E.2d at 800. Fowlkes has not demonstrated any way

in which the transcripts of the hearing could have changed the court’s decision on the issue,

especially since the transcripts are now part of the record. The state habeas court’s decision is not

an unreasonable determination of facts nor an unreasonable application of federal law.

           i. Failing to schedule a hearing to appoint new counsel for Fowlkes

       The state habeas court noted that Fowlkes’ letter requesting appointment of new counsel

was received on March 13, 2015, more than one month after Fowlkes had been sentenced and days



                                                 28
after Fowlkes’ notice of appeal had been filed on March 9, 2015. Accordingly, the trial court no

longer had jurisdiction to appoint a new attorney in the matter. Va. Sup. Ct. Rule 1:1 (a trial court’s

jurisdiction expires 21 days after entry of final judgment). Based on the timing of the motion, the

habeas court found that counsel could reasonably have determined that scheduling a court

appearance would be futile, and he did not perform deficiently. These findings are neither

unreasonable determinations of fact, nor of law. The habeas court further found that Fowlkes

demonstrated no prejudice and had not shown that there was anything that another attorney could

have done that would have affected the outcome of his appeal. Again, the state court’s findings

were neither an unreasonable application of law nor an unreasonable determination of fact.

           j. Failing to provide timely copies of transcripts to Fowlkes

       The Supreme Court of Virginia addressed only the prejudice prong of this habeas claim,

finding that Fowlkes was not prejudiced by the delay in receiving the transcripts and trial record.

The Court of Appeals granted him several extensions of time for filing his pro se supplemental

petition, and he already had the information necessary to raise several of his appellate issues,

including the defective jury verdict form. Once again, the state court’s determination of facts is

quite reasonable, and the court properly applied the Strickland test for prejudice.

           k. Failing to raise additional issues on appeal

       The Supreme Court of Virginia found that Fowlkes was not prejudiced by counsel’s failure

to raise additional issues on appeal, including the alleged bias of the trial judge, the defective jury

verdict form, the failure to obtain new counsel for Fowlkes, and ineffective assistance of counsel.

When given the opportunity to file his pro se supplemental petition, Fowlkes added his claims of

bias and ineffective assistance of counsel. He could have added the defective jury verdict form,

but for some reason failed to do so. Likewise, he did not raise the failure to appoint new counsel.



                                                  29
